NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      BRYAN GENE FELIX, Petitioner.

                         No. 1 CA-CR 15-0736 PRPC
                              FILED 5-11-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-157059-001
               The Honorable William L. Brotherton, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Bryan Gene Felix, Phoenix
Petitioner


                       MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Lawrence F. Winthrop
joined.
                               STATE v. FELIX
                             Decision of the Court

B E E N E, Judge:

¶1            Bryan Gene Felix petitions this Court for review from the
dismissal of his untimely petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32 (“Rule 32”). We have considered
the petition for review and, for the reasons stated, grant review but deny
relief.

¶2            A jury found Felix guilty of discharge of a firearm at a
structure, endangerment, and disorderly conduct, all dangerous felony
offenses. The trial court imposed aggravated concurrent prison sentences,
the longest of which was 12 years. This Court affirmed Felix’s convictions
and sentences. State v. Felix, 1 CA-CR 13-0540, 2014 WL 4104131 (Ariz. App.
Aug. 12, 2014) (mem. decision). The mandate was issued September 26,
2014, and filed in superior court four days later.

¶3             Felix filed an untimely notice for post-conviction relief on
January 5, 2015, raising a claim of ineffective assistance of counsel and a
claim under Rule 32.1(f). See Ariz. R. Crim. P. 32.1(f) (untimeliness of notice
was without fault on the defendant’s part), 32.4(a) (requiring notice of post-
conviction relief be filed within 30 days after this Court issues its mandate
in the direct appeal). The trial court dismissed the notice as untimely,
noting Felix failed to provide a sufficient factual or legal basis to support
his assertion that the untimeliness was through no fault of his own. See
Ariz. R. Crim. P. 32.2(b) (reasons for untimely claim under Rule 32.1(f) must
be set forth in notice). Felix unsuccessfully requested a rehearing, and the
trial court granted Felix’s motion for permission to file a delayed petition
for review.

¶4             On review, as he did in superior court, Felix argues the trial
court should have excused the untimely filing of his notice because he was
“in detention,” and the conditions of his incarceration prohibited him from
filing the notice in a timely manner.

¶5               “We will not disturb a trial court’s ruling on a petition for
post-conviction relief absent a clear abuse of discretion.” State v. Swoopes,
216 Ariz. 390, 393, ¶ 4 (App. 2007). We are obliged to uphold the trial court
if the result is legally correct for any reason. State v. Perez, 141 Ariz. 459, 464
(1984); State v. Cantu, 116 Ariz. 356, 358 (1977). If an untimely notice of post-
conviction relief does not present meritorious, substantiated claims and
does not indicate why the defendant failed to raise the claim in a timely
manner, “the notice shall be summarily dismissed.” Ariz. R. Crim. P.
32.2(b).


                                        2
                              STATE v. FELIX
                            Decision of the Court

¶6             Felix provides no citation to, or application of, legal authority
to support his assertion that the trial court erred in dismissing his notice.
“Merely mentioning an argument is not enough . . . .” State v. Moody, 208
Ariz. 424, 452 n.9, ¶ 101 (2004) (citation omitted). To the extent Felix argues
the court erred by failing to address the “difficulties [of confinement] . . .
reiterated more fully in his motion for rehearing” and raises arguments for
the first time in his petition for review—for example, that “his unit was
under lockdown,” “[i]t’s tough being in jail in prison,” and paperwork
exists to support his claims—such arguments are improper. See Ariz. R.
Crim. P. 32.6(d) (petitioner may not amend a petition for post-conviction
relief to raise new issues absent leave of court upon a showing of good
cause); State v. Carriger, 143 Ariz. 142, 146 (1984) (“Petitioners must strictly
comply with Rule 32 or be denied relief.”); State v. Wagstaff, 161 Ariz. 66, 71
(App. 1988) (appellate court will not consider meritorious issues not first
presented to the trial court).

¶7           Felix fails to establish the trial court’s abuse of discretion in
denying his untimely notice of post-conviction relief. Accordingly, we
grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3